Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought by St. Joseph’s Hospital of Belvidere, Illinois, an eleemosynary corporation, organized under the laws of the State of Illinois, for services rendered one Eev. Alfred Bruhn, who, together with members of his family, was brought to the hospital by a Dr. Hartman of Garden Prairie, Illinois. It appears that the said Alfred Bruhn was driving a Ford automobile on the Grant highway near the Village of Garden Prairie, located in Boone County, Illinois, on or about September 1, 1923. It further appears that an army truck under the control of the National Guard unit drove against the Ford automobile of the said Eev. Bruhn and caused the Eev. Bruhn and members of his family injuries which they sustained and that the accident was without fault of the Eev. Bruhn. After the Eev. Bruhn sustained the injuries he and his family were taken to the hospital, receiving care and treatment there,' upon which this-claim was based. It further appears that the claim has been referred to Adjutant General C. E. Black of Springfield, who referred it to the Attorney General of this State. The Attorney General, coming into court and alleging that the claim had been thoroughly investigated finder the direction of the adjutant general of the State of Illinois, and as the result of such investig'ation, states that the claim is just and entitled to compensation in the sum of $333.75. It is therefore recommended- by the court that said claimant be allowed the sum of $333.75.